227 P.3d 777 (2010)
234 Or. App. 217
In the Matter of M.D.W., a Youth.
STATE ex rel. JUVENILE DEPARTMENT OF DOUGLAS COUNTY, Respondent,
v.
M.D.W., Appellant.
0600075, 07JU029, A137283.
Court of Appeals of Oregon.
Argued and Submitted on January 14, 2010.
Decided March 3, 2010.
Livia E. Goetz, Portland, argued the cause for appellant. On the brief were Gary B. Bertoni and Bertoni & Associates.
Linda Wicks, Assistant Attorney General, argued the cause for respondent. With her on the brief were John R. Kroger, Attorney General, and Jerome Lidz, Solicitor General.
Before LANDAU, Presiding Judge, and SCHUMAN, Judge, and ORTEGA, Judge.
PER CURIAM.
Affirmed. State v. Smalley, 233 Or.App. 263, 225 P.3d 844 (2010).